                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 18-cv-01689-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT
                                   9             v.                                        ROPER’S MOTION TO DISMISS
                                                                                           CLAIM 1 FOR LACK OF SUBJECT-
                                  10     BRYANT OTTER, et al.,                             MATTER JURISDICTION;
                                                                                           EXERCISING SUPPLEMENTAL
                                  11                    Defendants.                        JURISDICTION
                                  12                                                       [Re: ECF 23]
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is Defendant Thomas Roper’s motion to dismiss the complaint for lack of
                                  15   subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Mot., ECF 23. Roper
                                  16   argues that Plaintiff Scott Johnson’s only federal claim—brought under the Americans with
                                  17   Disabilities Act of 1990 (“ADA”), 42 U.S.C. §12101, et seq.—is moot because Roper has ceased
                                  18   all business operations and permanently vacated the premises at issue. The Court agrees with
                                  19   Roper that the ADA claim is moot, and for the following reasons GRANTS Roper’s motion to
                                  20   dismiss the ADA claim. However, the Court chooses to EXERCISE supplemental jurisdiction
                                  21   over the remaining state law claim so long as Johnson’s nearly identical federal claims remain
                                  22   pending against Defendant Bryant Otter.
                                  23     I.   BACKGROUND
                                  24          Johnson is a level C-5 quadriplegic who relies on a wheelchair for mobility. Compl. ¶ 1,
                                  25   ECF 1. He also has significant manual dexterity impairments. Id. Johnson alleges that in July
                                  26   2016, January 2017, February 2017, March 2017, and May 2017, he visited the Relax VIP Spa
                                  27   located at 999 W. San Carlos St., San Jose, California. Id. ¶¶ 2–13, 18, 39–43. During these
                                  28   visits, Johnson observed that the spa lacked a compliant, accessible parking space. Id. ¶¶ 18–31.
                                   1   Johnson also observed that the spa did not provide an accessible path of travel from the parking lot

                                   2   to the business office entrance. Id. ¶¶ 32–34. Johnson alleges that Defendant Bryant Otter

                                   3   (against whom default was entered on May 2, 2018, ECF 10) owns the real property on which the

                                   4   spa is located and that Roper owns the spa. Id. ¶¶ 2–14. Johnson filed this action against Otter

                                   5   and Roper on March 19, 2018, alleging violations of the ADA and the California Unruh Civil

                                   6   Rights Act, Cal. Civ. Code § 51–53. See generally Compl. For his ADA claim, he seeks only

                                   7   injunctive relief to remove the alleged barriers to access. See Compl. ¶ 64; Compl., Prayer ¶ 1.

                                   8    II.   LEGAL STANDARD
                                   9          Federal courts can adjudicate only those cases which the Constitution and Congress

                                  10   authorize them to adjudicate: those involving diversity of citizenship or a federal question, or

                                  11   those to which the United States is a party. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 376–

                                  12   77 (2012); see also Chen-Cheng Wang ex rel. United States v. FMC Corp., 975 F.2d 1412, 1415
Northern District of California
 United States District Court




                                  13   (9th Cir. 1992) (“Federal courts have no power to consider claims for which they lack subject-

                                  14   matter jurisdiction.”). The Court has a continuing obligation to ensure that it has subject matter

                                  15   jurisdiction. See Fed. R. Civ. P. 12(h)(3). A defendant may raise the defense of lack of subject

                                  16   matter jurisdiction by motion pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.

                                  17   The plaintiff bears the burden of establishing subject matter jurisdiction. Kokkonen v. Guardian

                                  18   Life Ins., 511 U.S. 375, 377 (1994).

                                  19          A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer, 373

                                  20   F.3d 1035, 1039 (9th Cir. 2004). Where the attack is facial, the Court determines whether the

                                  21   allegations contained in the complaint are sufficient on their face to invoke federal jurisdiction,

                                  22   accepting all material allegations in the complaint as true and construing them in favor of the party

                                  23   asserting jurisdiction. Id.; see also Warth v. Seldin, 422 U.S. 490, 501 (1975). Where the attack is

                                  24   factual, however, “the court need not presume the truthfulness of the plaintiff’s allegations.” Safe

                                  25   Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute as to the existence of subject

                                  26   matter jurisdiction, the Court may review extrinsic evidence beyond the complaint without

                                  27   converting a motion to dismiss into one for summary judgment. Id. Once the moving party has

                                  28   made a factual challenge by offering affidavits or other evidence to dispute the allegations in the
                                                                                         2
                                   1   complaint, the party opposing the motion must “present affidavits or any other evidence necessary

                                   2   to satisfy its burden of establishing that the court, in fact, possesses subject matter jurisdiction.”

                                   3   St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989); see also Savage v. Glendale Union

                                   4   High Sch. Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).

                                   5           “Jurisdictional dismissals in cases premised on federal-question jurisdiction are

                                   6   exceptional, and must satisfy the requirements specified in Bell v. Hood, 327 U.S. 678, 66 S. Ct.

                                   7   773, 90 L. Ed. 939 (1946).” Sun Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir.

                                   8   1983). The Supreme Court has determined that jurisdictional dismissals are warranted “where the

                                   9   alleged claim under the Constitution or federal statues clearly appears to be immaterial and made

                                  10   solely for the purpose of obtaining federal jurisdiction or where such claim is wholly insubstantial

                                  11   and frivolous.” Bell, 327 U.S. at 682–83.

                                  12   III.    DISCUSSION
Northern District of California
 United States District Court




                                  13          A.     General Order 56
                                  14           As a threshold matter, Johnson argues that Roper’s motion violates this District’s General

                                  15   Order 56 and should be denied on that basis. General Order 56 states in relevant part: “All other

                                  16   discovery and proceedings are STAYED unless the assigned judge orders otherwise.” Johnson

                                  17   asserts that “Defendant’s motion is premature as the motion was filed in violation of General

                                  18   Order 56’s stay on all proceedings.” Opp. at 2, ECF 27.

                                  19           The Court disagrees. General Order 56 does not stay all proceedings in an ADA case, but

                                  20   instead stays only discovery and similar proceedings, and merely “dictates an early case

                                  21   management process that has been tailored to ADA access cases filed in this district.” Johnson v.

                                  22   Sebanc, No. 18-cv-00585-DMR, 2018 WL 3159699, at *2 n.2 (N.D. Cal. June 28, 2018); see also

                                  23   Johnson v. Winchester Campbell Props., LLC, No. 18-cv-04153-VKD, 2018 WL 661994, at *2

                                  24   (N.D. Cal. Dec. 18, 2018). In particular, judges in this District (including this Court) have

                                  25   concluded that General Order 56 does not bar the filing of a motion challenging the pleadings or

                                  26   the court’s jurisdiction. Johnson v. 1082 El Camino Real, L.P., No. 5:17-cv-01391-EJD, 2018

                                  27   WL 1091267, at *2 (N.D. Cal. Feb. 28, 2018); Moralez v. Whole Foods Market, Inc., 897 F. Supp.

                                  28   2d 987, 993 n.2 (N.D. Cal. 2012) (holding that the cited language “plainly refers to discovery
                                                                                           3
                                   1   issues, and does not bar a defendant from moving to dismiss on res judicata grounds”); Che v. San

                                   2   Jose/Evergreen Cmty. College District Found., et al., No. 17-381-BLF, Dkt. No. 34 at 2 (N.D.

                                   3   Cal. May 26, 2017) (“[T]he Court concludes that the language imposing a stay on ‘[a]ll other

                                   4   discovery and proceedings’ does not clearly encompass the filing of an answer or motion in

                                   5   response to a complaint.” (alteration in original)).

                                   6          As such, this Court holds that General Order 56 does not bar Roper from bringing the

                                   7   instant motion to dismiss for lack of subject matter jurisdiction.

                                   8          B.    Defendants’ Rule 12(b)(1) Motion
                                   9                1. ADA claim
                                  10          The ADA’s anti-discrimination provision applies to “any person who owns, leases (or

                                  11   leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). The parties do

                                  12   not dispute that the spa qualifies as a place of public accommodation under section 12182(a).
Northern District of California
 United States District Court




                                  13          Roper brings a factual challenge to the Court’s subject-matter jurisdiction, arguing that he

                                  14   cannot be liable for an ADA violation because the spa terminated its occupancy and permanently

                                  15   vacated the premises in December 2017, meaning that Roper no longer owns or leases the spa or

                                  16   the real property on which it is located. Mot. at 2; Roper Decl. ISO Mot. ¶¶ 2, 3. He also avers

                                  17   that the spa does not plan to resume operations and that he does not have any other interest in the

                                  18   spa or the real property, which is currently for sale. Roper Decl. ¶¶ 3, 5. Roper “does not have

                                  19   control over the property or any ability or authority to make any changes to the alleged

                                  20   architectural barriers at the property.” Mot. at 3 (citing Roper Decl. ¶ 6).

                                  21          Johnson does not offer any contrary evidence to meet his burden to establish subject matter

                                  22   jurisdiction in the face of this evidence from Roper. See St. Clair, 880 F.2d at 201; Savage, 343

                                  23   F.3d at 1040 n.2. Johnson argues that Roper’s evidence of the spa’s closure is insufficient because

                                  24   Roper’s declaration is “self-serving” and inadequate to support his argument that the case against

                                  25   him is moot. Opp. at 2. Johnson also argues that Roper has not shown that he has permanently

                                  26   ceased operations at the spa and suggests that the Court infer that Roper will resume operations

                                  27   because he “only closed his business after being sued.” Id. at 3–5 (emphasis in original).

                                  28          The Court need not consider Roper’s purported motivations for ceasing to operate the spa.
                                                                                          4
                                   1   The uncontroverted evidence shows that Roper does not have an interest in the real property or the

                                   2   spa, and that the spa has permanently vacated the property. And the Ninth Circuit has recognized

                                   3   that affidavits are perfectly appropriate evidence for determining whether the Court has subject-

                                   4   matter jurisdiction. See Safe Air for Everyone, 373 F.3d at 1039 (quoting Savage, 343 F.3d at

                                   5   1039 n.2).

                                   6          A claim may become moot if (1) subsequent events have made it absolutely clear that the

                                   7   allegedly wrongful behavior cannot reasonably be expected to recur, and (2) interim relief or

                                   8   events have completely and irrevocably eradicated the effects of the alleged violation. Norman-

                                   9   Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1274 (9th Cir. 1998) (citing United States v.

                                  10   Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968); Lindquist v. Idaho State Bd. Of

                                  11   Corrections, 776 F.2d 851, 854 (9th Cir. 1985)). In Kohler v. Southland Foods, Inc., the Ninth

                                  12   Circuit held that the plaintiff’s “[ADA] claims for prospective injunctive relief became moot once
Northern District of California
 United States District Court




                                  13   the restaurant ceased operation.” 459 F. App’x 617 (9th Cir. 2011) (unpublished); see also

                                  14   Johnson v. Lake Tahoe Partners, No. CIV. S-13-2534 KJM, 2014 WL 2548830, at *3 (E.D. Cal.

                                  15   June 5, 2014) (“Courts have found ADA cases to be moot when the challenged premises have

                                  16   closed with no plans to reopen or lease to new tenants.” (citing cases)). This is precisely the

                                  17   scenario here. In view of the record before the Court, Johnson cannot plausibly expect to

                                  18   encounter any of the alleged barriers in the future because the spa is no longer in operation and the

                                  19   property is for sale. Moore, 708 F. App’x at 485; see also City of Los Angeles v. Lyons, 461 U.S.

                                  20   95, 111 (1983). The Court finds Johnson’s ADA claim moot and on that basis grants Roper’s

                                  21   motion to dismiss for lack of subject matter jurisdiction.

                                  22                2. California Unruh Act claim
                                  23          The Court has dismissed Johnson’s only federal law claim against Roper, such that only

                                  24   the state law Unruh Act claim remains against Roper. However, an identical ADA claim and an

                                  25   identical Unruh Act claim remain in this case against Defendant Otter, against whom default has

                                  26   been entered. ECF 10. If the Court were to remand Roper’s state law claims, two nearly identical

                                  27   law suits would proceed in separate venues. Such a result is neither convenient, economical, nor

                                  28   fair, and thus weighs in favor of the Court exercising jurisdiction over the state law claim against
                                                                                         5
                                   1   Roper. See Smith v. Lenches, 263 F.3d 972, 977 (9th Cir. 2001) (“While 28 U.S.C. § 1367 grants

                                   2   federal courts supplemental jurisdiction, the United States Supreme Court has held that district

                                   3   courts may decline to exercise jurisdiction over supplemental state law claims in the interest of

                                   4   judicial economy, convenience, fairness and comity.”). As such, the Court exercises supplemental

                                   5   jurisdiction over the state law claim against Roper, at least until the ADA claim against Otter is

                                   6   resolved, at which point the Court may reconsider whether supplemental jurisdiction is appropriate

                                   7   over the remaining state law claim against Roper.

                                   8   IV.    CONCLUSION
                                   9          For the foregoing reasons, the Court GRANTS Roper’s motion to dismiss Johnson’s ADA

                                  10   claim for lack of subject-matter jurisdiction under Rule 12(b)(1). The Court EXERCISES

                                  11   supplemental jurisdiction over Johnson’s Unruh Act claim.

                                  12
Northern District of California
 United States District Court




                                  13          IS SO ORDERED.

                                  14

                                  15   Dated: February 5, 2019

                                  16                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
